Exhibit 10.1

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Second Amended and Restated Employment Agreement (the “Agreement”) is made
and entered into this November 14, 2016 (the “Effective Date”), by and among
EQUITY BANK, a Kansas banking corporation (“Equity Bank”), EQUITY BANCSHARES,
INC., a Kansas corporation (“Bancshares,” and together with Equity Bank, the
“Bank”), and BRAD S. ELLIOTT, an individual (“Executive”).

RECITALS

WHEREAS, the Bank and Executive are parties to that certain Amended and Restated
Employment Agreement, dated October 10, 2014 (the “Prior Agreement”).

WHEREAS, the Bank desires to continue to be assured of the association and
services of Executive for the Bank.

WHEREAS, Executive is willing and desires to be employed by the Bank, and the
Bank is willing to employ Executive, upon the terms, covenants and conditions
hereinafter set forth.

WHEREAS, the Bank and Executive desire to amend and restate the Prior Agreement
in its entirety.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Bank and Executive hereby agree as follows:

1.    Employment. The Bank agrees to employ Executive, and Executive agrees to
accept such employment, on the terms and conditions hereinafter provided.

2.    Term. The term of this Agreement shall be for an initial period of three
years commencing as of the Effective Date, and shall be automatically renewed
for successive three-year periods thereafter, unless terminated pursuant to
Section 6 below; provided, however, that Executive’s obligations in Section 5
below shall continue in effect after such termination.

3.    Title, Duties and Responsibilities. The Bank hereby employs Executive as
its Chairman and Chief Executive Officer (“CEO”) subject to the supervision and
direction of the Bank’s respective Boards of Directors (collectively, the
“Board”). Executive shall have such duties as may be assigned to him from time
to time by the Board commensurate with his experience and ordinary
responsibilities and regulatory requirements for the position for which he is
employed, CEO and Chairman of the Bank. Such duties shall be exercised subject
to the control and supervision of the Board. The Bank shall employ Executive on
a full-time basis, and Executive shall devote his full time and professional
efforts to the performance of his assigned duties. The foregoing specifications
are not intended as a complete itemization of the duties Executive shall perform
and undertake on behalf of the Bank in satisfaction of his employment
obligations under this Agreement.

Executive shall submit to the Board for its approval, not later than the
beginning of each calendar year, an annual business plan for the Bank (the
“Annual Plan”). The Annual Plan shall

 

1



--------------------------------------------------------------------------------

be revised by Executive and submitted to the Board for its review and approval
from time to time as needed during each year to reflect changes in Bank
operations. Each Annual Plan shall include the following information:

(a)    an annual forecast of income and expenses for the operation of the Bank;

(b)    an annual forecast of the assets, liabilities, and equity capital of the
Bank;

(c)    a payroll and staffing plan and budget for the operation of the Bank; and

(d)    planned capital expenditures for individual items in excess of $100,000.

4.    Compensation and Benefits.

(a)    Base Compensation. For all services rendered by Executive under this
Agreement, the Bank shall pay Executive a base salary of Six Hundred Fifty
Thousand Dollars ($650,000.00) per annum, payable in equal installments in
accordance with the Bank’s normal payroll practices, effective as of the
Effective Date (the “Base Salary”). The amount of the Base Salary may be
reviewed at any time and from time to time by the Board and shall be reviewed at
least annually, but shall not be reduced. No such change upward shall in any way
abrogate, alter, terminate or otherwise affect the other terms of this
Agreement.

(b)    Annual Incentive Payment. Beginning January 1, 2017 and with respect to
each fiscal year or portion of a fiscal year of the Bank ending during the term
hereof, the Executive shall be eligible to receive an annual incentive payment
(the “Incentive Payment”) in accordance with the terms of any applicable
incentive plan of the Bank (an “Incentive Plan”) and subject to the achievement
of any performance goals established by the Board (or a committee thereof) and
agreed to by Executive with respect to such fiscal year, which shall be attached
hereto as Confidential Schedule A and made a part hereof. The Executive’s target
Incentive Payment opportunity (the “Target Incentive Payment”) under the
Incentive Plan applicable to the Executive for each fiscal year during the term
hereof shall be 75% of his Base Salary for that year. Such target incentive
percentage may be increased but not decreased in the sole discretion of the
Bank. Any earned Incentive Payment shall be paid to the Executive pursuant to
the terms of the applicable incentive plan; provided, however, that any such
Incentive Payment for a fiscal year shall be paid to the Executive no later than
the 15th day of the second month following the close of such fiscal year, unless
the Bank or Executive shall elect to defer the receipt of such Incentive Payment
pursuant to an arrangement that meets the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). If Executive’s
employment is terminated by the Bank for Cause or Executive voluntarily resigns
without Good Reason prior to such date, Executive will forfeit his right to
receive any payments under this Section 4(b).

(c)    Equity Compensation. With respect to each fiscal year or portion of a
fiscal year of the Bank ending during the term hereof, Executive will be
eligible to be considered for annual equity grants in the sole discretion of the
Board (or a committee thereof) having an aggregate target value not to exceed
the amount equal to 25% of the

 

2



--------------------------------------------------------------------------------

combined total of the Executive’s Base Salary and Incentive Payment. The annual
equity grant shall payable as follows: (i) two-thirds of the total equity grant
in the form of options to acquire shares of Bancshares Class A common stock; and
(ii) one-third of the total equity grant in the form of restricted shares of
Bancshares Class A common stock; and 25% of such equity grants shall vest upon
receipt with an additional 25% of such equity grant vested on February 15 of
each of the next three years. Each such annual equity grant, if awarded, shall
be governed by the terms of a separate agreement. If Executive’s employment is
terminated by the Bank for Cause or Executive voluntarily resigns without Good
Reason prior to such date, Executive will forfeit his right to receive any
payments under this Section 4(c).

(d)    Vacation and Management Benefits. Executive shall be entitled to (i) four
and one-half (4  1⁄2) weeks annual paid vacation (which shall not accumulate
from year to year and shall be “paid” upon termination pursuant to Section 7);
(ii) sick leave in accordance with Bank policy; (iii) payment of country club
membership dues (as well as any assessments related thereto) of the Board’s
choice; (iv) the use of an appropriate Bank-owned vehicle; and (v) the option to
purchase the Bank-owned vehicle for net book upon termination of Executive’s
employment. Executive’s personal use of the vehicle will be charged to him at
year-end as additional compensation. Executive shall be responsible for his
personal expenses at the country club and for compliance with IRS regulations
regarding recordkeeping for personal automobile use. Any undocumented use of the
country club shall be charged to Executive monthly as a personal
expense. Executive shall be absent from the Bank for at least five (5)
consecutive business days per year. In addition, Executive shall be allowed to
use “points” or “awards” earned from the use of any corporate credit card, any
airliner or hotel chain for personal use so long as Executive personally pays
for any fees associated with securing such cards or memberships in such reward
programs. Upon termination, Executive shall be entitled to all “points” or
“awards” earned from the use of any corporate credit card, any airline carrier,
or hotel chain for personal use so long as Executive personally pays for any
fees associated with securing such cards or memberships in such reward programs.

(e)    Additional Benefits. The Bank maintains a life insurance policy on the
life of Executive (New York Life Policy No. 48948720) (the “Policy”). The Policy
is owned by and is transferrable at the election of Executive. The Bank shall
pay all premiums associated with the Policy during the term hereof. The Bank’s
portion of the premium will be included in Executive’s compensation. Executive
shall be entitled to all other benefits of employment provided to the other
officers of Equity Bank on the same terms as such benefits are generally
available, including but not limited to health insurance and similar employee
benefits.

(f)    Reimbursement. Executive shall be reimbursed for all reasonable
“out-of-pocket” business expenses for continuing training and education,
business travel and business entertainment (and where appropriate for business
reasons, the business travel and business entertainment of his spouse) incurred
in connection with the performance of his duties under this Agreement. The
reimbursement of Executive’s business expenses shall be upon monthly
presentation to and approval by the Bank (in accordance with Bank’s expense
reimbursement policy) of valid receipts and other appropriate

 

3



--------------------------------------------------------------------------------

documentation for such expenses, and in accordance with applicable governmental
bank regulations. Annually, the chief financial officer of Bancshares shall
submit a summary of all personal and business expenses of Executive paid by the
Bank to the chairman of the Compensation Committee of the Bank for review and
approval, consistent with the Bank’s expense reimbursement policy.

(g)    Restrictions on Reimbursements, Gross-Ups and In-Kind Benefits. Any
reimbursements, gross-ups or in-kind benefits to be provided pursuant to this
Agreement (including not but limited to the benefits described in Sections 4(c),
4(d), and 4(e)) which are taxable to Executive shall be subject to the following
restrictions: (i) each reimbursement or gross-up must be paid no later than the
last day of the calendar year following Executive’s tax year during which the
expense was incurred or tax was remitted, as the case may be; (ii) the amount of
expenses or taxes eligible for reimbursement or in-kind benefits or gross-ups
provided, during a tax year of Executive may not affect the expenses or taxes
eligible for reimbursement or in-kind benefits or gross-ups to be provided, in
any other tax year of Executive; (iii) the period during which any reimbursement
or gross-up may be paid or in-kind benefit may be provided shall end two years
after termination of this Agreement; and (iv) the right to reimbursement,
gross-up or in-kind benefits is not subject to liquidation or exchange for
another benefit.

5.    Confidentiality of Trade Secrets; Non-Solicitation; Non-Competition.

(a)    Trade Secrets. Other than in the performance of his duties hereunder,
Executive agrees not to disclose, either during the term of Executive’s
employment by the Bank or thereafter, to any person, firm or corporation, any
confidential information concerning the business affairs, the trade secrets, the
customer lists or similar information of the Bank. Without limitation, any
unique technique, method, process or technology used by the Bank shall be
considered a “trade secret” for the purposes of this Agreement. This paragraph
shall survive the expiration or termination of this Employment Agreement for any
reason.

(b)    Ownership of Trade Secrets; Assignment of Rights. Executive hereby agrees
that all know-how, documents, reports, plans, proposals, marketing and sales
plans, client lists, client files and materials made by Executive, or made or
otherwise possessed by the Bank, are the property of the Bank and shall not be
used by Executive in any way adverse to the Bank’s interests. Executive shall
not deliver, reproduce or in any way allow such documents or things to be
delivered to or used by any third party other than as reasonably necessary to
carry out Executive’s duties without specific direction or consent of the Board.
Executive hereby assigns to the Bank any rights which Executive may otherwise
have in any such trade secret or proprietary information and agrees to execute
any further documents reasonably requested to secure the assignment.

(c)    Non-Solicitation. Executive covenants and agrees that both during and
after his termination of employment with the Bank for any reason; he shall
comply with the following:

 

4



--------------------------------------------------------------------------------

  (i) During Executive’s employment with the Bank and for a period of twelve
(12) months after his termination of employment with the Bank for any reason,
Executive shall not engage in the following acts of “solicitation”:

 

  1. directly or indirectly, whether as an individual for Executive’s own
account, or on behalf of any other person, firm, corporation, partnership, joint
venture or entity whatsoever, solicit or endeavor to entice away from the Bank
any employee who is employed by the Bank;

 

  2. directly or indirectly through any other individual or entity, solicit,
entice, persuade or induce any individual or entity to terminate, reduce or
refrain from forming, renewing or extending its relationship, whether actual or
prospective, with the Bank; or

 

  3. directly or indirectly through any other individual or entity, solicit,
entice, persuade or induce any individual or business that was a customer of
Bank during the term of Executive’s employment with Bank to do business with any
individual or entity with respect to matters that the Bank did business or was
attempting to do with such customer either during the term of Executive’s
employment with the Bank or during the term of this solicitation prohibition.

(d)    Non-Competition.

 

  (i) During the term of this Agreement and continuing thereafter, if Executive
continues to be employed by the Bank and/or any other entity owned by or
affiliated with the Bank, for the duration of such period, and thereafter for a
period equal to twelve (12) months, Executive shall not, directly or indirectly,
for himself or on behalf of or in conjunction with any other person, company,
partnership, corporation, business, group, or other entity:

 

  1. serve, as an officer, director, shareholder, owner, partner, joint
venturer, or in a managerial capacity, whether as an employee, independent
contractor, consultant, advisor, or sales representative, with an insured
depository institution that has a location within any county in which the Bank
has a physical location at the time of termination, plus any county that is
contiguous to any such county (the “Territory”);

 

  2. The foregoing covenants shall not be deemed to prohibit Executive from
acquiring an ownership interest in any publicly-traded depository institution or
its holding company, so long as that ownership interest does not exceed one
percent (1%) of the total number of shares outstanding of that depository
institution, and/or invest in an existing mutual fund that invests, directly or
indirectly, in such insured depository institutions.

 

5



--------------------------------------------------------------------------------

(e)    Conflicting Activities. Executive shall not, during the term of this
Agreement, be engaged in any other outside business activity without the prior
written consent of the Board with the exception of paid Board membership with
non-competing companies, as approved by the Board; provided, however, that this
restriction shall not be construed as preventing Executive from investing his
personal assets in publicly traded stocks and bonds and similar passive assets.

(f)    Acknowledgment, Enforceability. Executive acknowledges that, in exchange
for the execution of the terms set forth in this Section 5, he has received
substantial, valuable consideration, and that this Section 5 is the result of
arms-length negotiations. Executive further acknowledges and agrees that this
consideration constitutes fair and adequate consideration for the execution of
the restriction set forth in this Section.

 

  (i) Executive agrees that the restrictions set forth above are ancillary to an
otherwise enforceable agreement and supported by independent valuable
consideration as required by Kansas law. Executive further agrees that the
limitations as to time, geographical area, and scope of activity to be
restrained by this Section are reasonable and acceptable, and do not impose any
greater restraint than is reasonably necessary to protect the trade secrets,
proprietary information, goodwill and other business interests of the
Bank. Executive agrees that if, at some later date, a court of competent
jurisdiction determines that the agreement set forth in this Section does not
meet the criteria established by Kansas law, this Section may be reformed by the
court and enforced to the maximum extent permitted under Kansas law.

 

  (ii) This Section 5 shall survive any expiration, non-renewal or termination
of the Agreement or any termination of Executive’s employment with the Bank. To
the extent that any provision of this Section 5 conflicts with the terms or
provisions of any other agreement between the Bank and Executive, the terms of
this Section 5 shall control for the applicable restriction period thereafter.

 

  (iii) All of the covenants in this Section shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Executive against the Bank, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Bank of such covenants.

 

  (iv) It is specifically agreed that any restriction period stated in this
Section 5 during which the agreements and covenants of Executive shall be
effective, shall be computed by excluding from such computation any time during
which Executive is in violation of any provision of this Section.

 

6



--------------------------------------------------------------------------------

6.    Termination. Notwithstanding anything to the contrary contained herein,
Executive’s employment with the Bank and this Agreement shall terminate upon the
occurrence of any of the following:

(a)    Basis of Termination.

 

  (i) Executive’s employment hereunder may be terminated at any time by mutual
agreement of the parties.

 

  (ii) This Agreement shall automatically terminate upon the Executive’s death
or the date Executive becomes permanently incapacitated. “Permanent Incapacity”
as used herein, shall mean mental or physical incapacity, or both reasonably
determined by the Board based upon an opinion of Executive’s regularly attending
physician or other qualified physician, rendering Executive unable to perform
substantially all of his duties hereunder and which appears reasonably certain
to continue for at least twelve consecutive months without substantial
improvement. Executive shall be deemed to have “become permanently
incapacitated” on the date the Board has determined that Executive is
permanently incapacitated and so notifies Executive.

 

  (iii) Executive’s employment may be terminated by the Bank with “cause,”
effective upon delivery of written notice to Executive given at any time
(without any necessity for prior notice) if any of the following shall occur:

 

  (1) a violation of a material business directive of the Board which is
demonstrably willful and deliberate on Executive’s part and not remedied within
a reasonable time period after receipt of written notice from the Board;

 

  (2) (A) a felony conviction; (B) any other criminal conviction involving
Executive’s theft, dishonesty, or moral turpitude; (C) continuing or habitual
drug or alcohol use to an extent that interferes with the performance of
Executive’s duties; or (D) Executive’s bankruptcy;

 

  (3) Material breach of any material term of this Agreement; or

 

  (4) Failure to materially perform his duties to the satisfaction of any
regulatory agency responsible for supervision of the Bank.

(b)    Termination by Executive with Notice. Executive may terminate his
employment hereunder by giving the Bank sixty (60) days’ prior written notice,
which termination shall be effective on the 60th day following such notice (the
“Notice

 

7



--------------------------------------------------------------------------------

Termination Date”). The Bank may, in lieu of continuing performance during the
60-day notice period, pay Executive his salary for the balance of the 60-day
notice period without requiring further performance by Executive.

(c)    Termination of Executive without Notice. Executive’s employment may be
terminated by the Bank for any reason other than death, permanent incapacity (as
defined in paragraph 6(a)(ii) above), or cause (as defined in paragraph
6(a)(iii) above) by giving fifteen (15) days’ prior written notice to Executive
and such termination shall be effective as of the date of termination stated in
such notice.

(d)    Termination by Executive for Good Reason. Executive may terminate his
employment for “good reason”. For purposes of this Agreement, good reason means:

 

  (i) A change in Executive’s status, title, position or responsibilities
(including reporting responsibilities) materially inconsistent with his current
duties as CEO and Chairman;

 

  (ii) The Bank requiring the Executive to be based at any place outside of a
thirty (30) mile radius of Wichita, Kansas, except for reasonably required
travel; or

 

  (iii) Any material breach by the Bank of any provision of this Agreement.

(e)    Nonrenewal. Either the Bank or Executive may terminate this Agreement and
the employment relationship that existed between them by giving written notice
to the other not less than ninety (90) days before the end of the initial term
hereof, or any subsequent renewal term.

7.    Payment upon Termination.

(a)    Upon termination pursuant to Section 6(a), the Bank shall pay to
Executive within ten (10) days after termination an amount equal to the sum of
Executive’s Base Salary accrued to the date of termination, plus any
unreimbursed expenses, vacation pay, and other benefits accrued to the date of
termination.

(b)    Upon termination pursuant to Section 6(b), the Bank shall pay to
Executive, consistent with the Bank’s payroll practices (subject to the
acceleration of contemplated by Section 6(b)), an amount equal to Executive’s
Base Salary through the Notice Termination Date, plus any unreimbursed expenses,
vacation pay, and other benefits accrued through the Notice Termination Date.

(c)    Upon termination pursuant to Sections 6(c), (d) or (e), the Bank shall
pay to Executive within ten (10) days after termination an amount equal to the
sum of all compensation due to Executive under Section 4 accrued to the date of
termination, including, without limitation, Executive’s Base Salary, bonus,
vacation and management benefits, unreimbursed expenses, and other benefits,
subject to Executive signing a general release of claims in a form reasonably
acceptable to the Bank within twenty-one (21) days or forty-five (45) days,
whichever period is required by applicable law. In

 

8



--------------------------------------------------------------------------------

addition to the foregoing payments, the Bank shall continue to pay Executive his
Base Salary for twelve (12) months following his termination pursuant to
Sections 6(c), (d) or (e); provided, if Executive is in material breach of any
of his obligations under Section 5 of this Agreement, the Bank may cease making
these payments.

(d)    In addition to an amount equal to the sum of Executive’s Base Salary
accrued to the date of a Change in Control Termination (defined below), plus any
unreimbursed expenses, vacation pay, and other benefits accrued to the date of a
Change in Control Termination, within thirty (30) days after a Change in Control
Termination, the Bank shall pay Executive an amount equal to 2.99 times the sum
of (i) the immediately prior year’s Base Salary and (ii) all additional cash
compensation paid by the Bank and received by Executive during such year (but
for the avoidance of doubt, it shall not include the value of any stock-based
compensation) (“Change in Control Payment”); provided that in the event it is
determined that any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code), would constitute an
“excess parachute payment” within the meaning of Section 280G of the Code, then
the Change in Control Payment under this Agreement shall be reduced by the
maximum amount that may be paid without resulting in the imposition of excise
tax on the Executive under Section 4999 of the Code. Any required reduction in
the Change in Control Payment pursuant to the foregoing shall be accomplished by
first reducing the amount of cash payments due under Section 4 and then by any
other cash payments due to Executive. All determinations to be made under this
Section 7(d) shall be made by an independent public accounting firm selected by
the Bank immediately prior to the Change in Control Termination, which shall
provide its determinations and any supporting calculations both to the Bank and
Executive within ten (10) days after the Change in Control Termination. Any such
determination by such accounting firm shall be binding upon the Bank and
Executive. The fees and expenses of such accounting firm in performing the
determinations referred to in this Section shall be paid by the Bank. For the
avoidance of doubt, if Executive is eligible for the payment described in this
Section, he shall not be eligible for any other severance benefit, inclusive of
the benefits described in Section 7(b) hereof.

(e)    A “Change in Control Termination” shall mean (i) termination of
Executive’s employment within twelve (12) months after a Change in Control (as
defined below) for any reason other than death, “permanent incapacity”, “Cause”
(as defined in Section 6(a)(iii) of this agreement), or (ii) Executive’s
resignation from the Bank for any reason within twelve (12) months after the
Change in Control.

(f)    “Change in Control” shall mean the first to occur of any of the following
events from and after the date of this Agreement:

 

  (i)

Any person, entity or a “group” (as defined in Section 13(d)(3) of the Security
Exchange Act, as amended (the “Exchange Act”)) becomes the beneficial owner,
directly or indirectly of securities of Bancshares or Equity Bank representing
50% or more of: (1) the then outstanding shares of common stock of Bancshares or
Equity Bank, as applicable; (2) the combined voting power of Bancshares or
Equity Bank’s then

 

9



--------------------------------------------------------------------------------

  outstanding securities, as applicable; or (3) the fair market value of all
Bancshares or Equity Bank’s then outstanding securities, as applicable;
provided, however, if any person, entity or group is considered to own more than
50% of (1) the then outstanding shares of common stock of Bancshares or Equity
Bank, as applicable; (2) the combined voting power of Bancshares or Equity
Bank’s then outstanding securities, as applicable; or (3) the fair market value
of all Bancshares or Equity Bank’s then outstanding securities, as applicable,
the acquisition of additional securities by the same person, entity or group
shall not be deemed to be a Change in Control; or

 

  (ii) The majority of the members of the Board of Directors of Bancshares is
replaced during any 24-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board of Directors of
Bancshares prior to the date of the appointment or election; or

 

  (iii) The consummation of a merger or consolidation of Bancshares or Equity
Bank with any other entity other than (1) a merger or consolidation which would
result in the voting securities of Bancshares or Equity Bank outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) 50% or more of the combined voting
power of the voting securities of Bancshares or Equity Bank or such surviving
entity or any parent hereof outstanding immediately after such merger or
consolidation, or (2) a merger or consolidation effected to implement a
recapitalization of Bancshares or Equity Bank (or similar transaction) in which
no person, entity or “group” (as defined in Section 13(d)(3) of the Exchange
Act) is or becomes the beneficial owner, directly or indirectly, of securities
of Bancshares or Equity Bank representing 50% or more of (1) the then
outstanding shares of common stock of Bancshares or Equity Bank; (2) the
combined voting power of Bancshares or Equity Bank’s then outstanding
securities; or (3) the fair market value of all Bancshares or Equity Bank’s then
outstanding securities; or

 

  (iv) The sale or disposition of all or substantially all of the assets of
Bancshares or Equity Bank, as applicable;

Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the holders of the common stock of
Bancshares or Equity Bank immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Bancshares or
Equity Bank immediately following such transaction or series of transactions.

 

10



--------------------------------------------------------------------------------

For purpose of this Section, “beneficial ownership” shall be determined in
accordance with Rule 13d-3 under the Exchange Act.

8.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by registered or certified mail, postage paid, to Executive at the last
address Executive has filed in writing with the Bank, or, in the case of the
Bank, to the attention of the Board. All such communications shall be deemed
given upon receipt. Any party may by notice in writing to the other parties
change the address to which notices to it or him are to be addressed hereunder.

9.    Code Section 409A.

(a)    It is intended that this Agreement will comply with Section 409A of the
Code and any regulations and guidelines issued thereunder (collectively,
“Section 409A”) to the extent this Agreement is subject thereto. This Agreement
shall be interpreted on a basis consistent with such intent.

(b)    If any payments or benefits provided to the Executive by the Bank, either
per this Agreement or otherwise, are non-qualified deferred compensation subject
to, and not exempt from, Section 409A (“Subject Payments”), the following
provisions shall apply to such payments and/or benefits:

(c)    For payments and benefits triggered by termination of employment,
reference to the Executive’s “termination of employment” (and corollary terms)
with the Bank shall be construed to refer to the Executive’s “separation from
service” from the Bank (with such phrase determined under Treas. Reg. Section
1.409A-1(h), as uniformly applied by the Bank) in tandem with the termination of
his employment with the Bank.

(d)    If the Executive is deemed on the date of his “separation from service”
to be a “specified employee” (within the meaning of Treas. Reg. Section
1.409A-l(i)), then with regard to any payment that is required to be delayed
pursuant to Code Section 409A(a)(2)(B) (the “Delayed Payments”), such payment
shall not be made prior to the earlier of (i) the expiration of the six (6)
month period measured from the date of his “separation from service” and (ii)
the date of his death. Any payments other than the Delayed Payments shall be
paid in accordance with the normal payment dates specified herein. In no case
will the delay of any of the Delayed Payments by the Bank constitute a breach of
the Bank’s obligations to the Executive.

(e)    The Executive’s right to receive installment payments pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments. Whenever a payment under this Agreement specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Bank.

(f)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any Subject Payment be subject to offset by any other amount
unless otherwise permitted by Section 409A.

 

11



--------------------------------------------------------------------------------

(g)    Notwithstanding anything herein to the contrary, in regard to Subject
Payments, the definition of Change in Control set forth herein shall not be
broader than the definition of “change in control event” as set forth under
Section 409A, and if a transaction or event does not otherwise fall within such
definition of “change of control event,” it shall not be deemed a Change in
Control.

(h)    To the extent that any reimbursement or in-kind benefits are Subject
Payments: (x) the amount eligible for reimbursement or in-kind benefit in one
calendar year may not affect the amount eligible for reimbursement or in-kind
benefit in any other calendar year (except that a plan providing medical or
health benefits may impose a generally applicable limit on the amount that may
be reimbursed or paid), (y) the right to reimbursement or an in-kind benefit is
not subject to liquidation or exchange for another benefit, and (z) subject to
any shorter time periods provided herein, any such reimbursement of an expense
or in-kind benefit must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred.

(i)    If an amendment of this Agreement is necessary in order for it to comply
with Section 409A, the Executive and the Bank agree to negotiate in good faith
to amend this Agreement in a manner that preserves the original intent of the
parties to the extent reasonably possible. No action or failure by the Bank in
good faith to act, pursuant to this Section 20, shall subject the Bank to any
claim, liability, or expense, and the Bank shall not have any obligation to
indemnify or otherwise protect the Executive from the obligation to pay any
taxes pursuant to Section 409A. The Bank does not make any representations as to
the personal income tax treatment of any severance payments or other benefits
provided to the Executive.

10.    Miscellaneous.

(a)    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and may not be changed except by a writing duly executed and
delivered by the parties hereto.

(b)    Governing Law. This Agreement is governed by and shall be construed in
accordance with the laws of the State of Kansas, without giving effect to its
conflicts of laws principles.

(c)    Survival. Except as otherwise provided in this Agreement, upon the
termination of this Agreement, the obligations of the Bank and Executive
contained in Sections 5 and 6 shall survive and remain in effect.

(d)    Enforcement. In view of the substantial harm which will result from the
breach by Executive of any of the covenants contained in Section 5 the parties
agree that such covenants shall be enforced to the fullest extent permitted by
law. Accordingly, if, in any judicial proceeding, a court shall determine that
such covenants are unenforceable because they cover too extensive a geographic
area or survive for too long a period of time, or for any other reason, then the
parties intend that such covenants shall be deemed to cover such maximum
geographic area and maximum period of time and shall

 

12



--------------------------------------------------------------------------------

otherwise be deemed to be limited in such manner as will permit enforceability
by such court. If any term or provision of this Agreement or the application
thereof to any circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Agreement or the application to other persons and
circumstances shall not be affected thereby and each term and provision hereof
shall be enforced to the fullest extent permitted by law.

(e)    Remedies. Executive agrees that his breach of any of the provisions of
Section 5 above will cause irreparable damage to the Bank and that the recovery
by the Bank of money damages will not alone constitute an adequate remedy for
such breach. Accordingly, Executive agrees that such provisions may be
specifically enforced against him, in addition to any other rights or remedies
available to the Bank on account of any such breach, and Executive hereby waives
the defense in any equitable proceeding that there is an adequate remedy at law
for any such breach and agrees that injunctive or other equitable relief will
not constitute any hardship upon Executive.

(f)    Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable, except that the rights and obligations of the Bank
hereunder shall be assignable to any successor of the Bank upon a merger,
reorganization or recapitalization or any entity that acquires substantially all
of the assets of the Bank.

(g)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute one and the same instrument, regardless of whether or not the
signatures of all of the parties hereto appear on any single counterpart
hereof. For purposes of this Agreement, the Bank and Executive agree that a
facsimile or electronically transmitted counterpart bearing the signature of any
party to this Agreement shall, absent manifest evidence of fraud, be binding
upon such party when actually delivered to the other parties hereto.

(h)    Notices. Unless otherwise provided herein, any and all payments, notices,
requests, instructions and other communications required or permitted to be
given under this Agreement after the date hereof by any party hereto to any
other party may be delivered personally or by nationally recognized overnight
courier service or sent by mail or (except in the case of payments) by facsimile
transmission, at the respective addresses or transmission numbers set forth
below and shall be effective (i) in the case of personal delivery, electronic
transmission, when received; (ii) in the case of mail, upon the earlier of
actual receipt or five (5) business days after deposit in the United States
Postal Service, first class certified or registered mail, postage prepaid,
return receipt requested; and (iii) in the case of nationally-recognized
overnight courier service, one (1) business day after delivery to such courier
service together with all appropriate fees or charges and instructions for such
overnight delivery. The parties may change their respective addresses and
transmission numbers by written notice to all other parties, sent as provided in
this Paragraph 9(h). All communications must be in writing and addressed as
follows:

 

13



--------------------------------------------------------------------------------

If to Executive:

Brad S. Elliott

[Address]

[Address]

E-mail:

If to the Bank:

Equity Bank

7701 E. Kellogg, Suite 200

Wichita, Kansas 67207

ATTN: Chairman of the Compensation Committee

E-mail:

Or such other addresses as will be furnished in writing by the parties.

(i)    Remedies Cumulative; No Waiver. No remedy conferred upon either party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity. No
delay or omission by either party in exercising any right, remedy, or power
hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy, or power may be exercised by such party
from time to time and as often as may be deemed expedient or necessary by such
party in such party’s sole discretion.

(j)    Arbitration. Subject to Section 9(e) hereof, any dispute, controversy, or
claim arising out of or relating to this Agreement or breach thereof, or arising
out of or relating in any way to the employment of Executive or the termination
thereof, shall be submitted to arbitration in accordance with the Employment
Dispute Arbitration Rules of the American Arbitration Association. The
arbitration proceedings shall be held in the either Butler County, Kansas, or
Sedgwick County, Kansas. Judgment upon the award rendered by the arbitrator may
be entered in any court of competent jurisdiction. In reaching his decision, the
arbitrator shall have no authority to ignore, change, modify, add to or delete
from any provision of this Agreement, but instead is limited to interpreting
this Agreement. The parties specifically acknowledge that the Arbitrator must
award fees, including attorneys’ fees, and costs of the arbitration to the
prevailing party in any such proceeding.

[Remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

EXECUTIVE

/s/ Brad S. Elliott

Brad S. Elliott EQUITY BANK By:  

/s/ Gary Allerheiligen

  Chair, Compensation Committee,   Board of Directors EQUITY BANCSHARES, INC.
By:  

/s/ Gary Allerheiligen

  Chair, Compensation Committee,   Board of Directors

 

15